Title: To Alexander Hamilton from Jeremiah Olney, 23 October 1792
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, October 23, 1792. “The Act laying a Duty of 10 ⅌ Cent Ad Valorem on Sail-Cloth, admits of different constructions: I have considered Sail-Cloth and Duck as synonimous, and accordingly charged that rate of Duty on Ravens Duck. Some Importers of this Article here contend that my construction is erroneous, and that Ravens Duck is not, by the Act, chargeable with a higher Duty than 7½ ⅌ Cent, the same as paid on Ticklingburgh, which is often used for light Sails. I wish Sir, for your Opinion on this Point.…”
